Citation Nr: 0809276	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for gout, claimed as 
secondary to the service-connected diabetes mellitus, Type 
II.   

2.  Entitlement to service connection for a respiratory 
disorder, claimed as shortness of breath, claimed as 
secondary to the service-connected diabetes mellitus, Type 
II.   

3.  Entitlement to service connection for cardiovascular 
disease claimed as secondary to the service-connected 
diabetes mellitus, Type II.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision.  

In October 2006, the Board remanded the issues on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development of the record and further review.  

The Board notes that, in the October 2006 Board remand, the 
issues of a separate evaluation for erectile dysfunction, an 
increased rating for his service-connected post-traumatic 
stress disorder, and service connection for nocturia, were 
referred to the RO for appropriate action.  

However, the veteran's representative stated in January 2008 
that nothing had been done on those issues; therefore, the RO 
once again refers those issues listed herein above to the RO 
for further evaluation.  

The issue of service connection for cardiovascular disease 
claimed as secondary to the service-connected diabetes 
mellitus, Type II, is being remanded to the RO via the AMC, 
in Washington, DC.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated gout is not shown to have been 
caused or aggravated by his service-connected diabetes 
mellitus.  

3.  The currently demonstrated respiratory disorder is not 
shown to have been caused or aggravated by his service-
connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by gout is not 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2007).  

2.  The veteran's respiratory disability is not proximately 
due to or the result of the service-connected diabetes 
mellitus.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In addition, a November 2006 letter advised the veteran of 
the elements needed to establish service connection on a 
secondary basis.  The veteran was afforded time to respond 
before the October 2007 Supplemental Statement of the Case 
(SSOC) was issued.   

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2002 and November 2006 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims for service connection and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), the RO advised 
the veteran of these elements in November 2006.  

The Board's decision denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA examination in August 2007.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection secondary to service-connected diabetes mellitus.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  


A. Service connection for gout

After careful review of the veteran's VA treatment records 
the Board finds that the veteran was treated in 1993 for gout 
and has been receiving treatment from VA.  The VA treatment 
records state that he currently has gouty arthritis. 

At the August 2007 VA examination the examiner stated the 
veteran was diagnosed with gout in 2000 and treated with 
Colchicine and Naprosyn.  The veteran stated he had minor 
pain in his toes most of the time.  

The examiner opined that the gout was not secondary to the 
veteran's diabetes or present within one year of discharge 
from military service nor otherwise etiologically related to 
service.  The veteran's claims file had been reviewed.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

After careful review of the evidentiary record, the Board 
finds that the veteran's gout is not shown to be causally 
related to his service-connected diabetes mellitus.  Without 
medical nexus evidence establishing a connection between the 
current disability and the service-connected disability, the 
claim of secondary service connection must be denied.  

The Board notes that the veteran's service medical records 
are silent on any treatment or diagnosis of gout during 
service.  In addition, the veteran has not submitted any 
medical evidence that relates his gout to his service-
connected diabetes mellitus.   

Given these facts, the Board finds that service connection 
for gout secondary to service-connected diabetes mellitus 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Service connection for respiratory disease

The veteran asserts that he has respiratory disease, claimed 
as shortness of breath, as a result of his service-connected 
diabetes mellitus. 

At the August 2007 VA examination the VA examiner stated the 
veteran was diagnosed with chronic obstructive pulmonary 
disease (COPD) in 2000.  The veteran was noted to be a mild 
to moderate degree smoker.  

The examiner noted a May 2007 chest x-ray study that revealed 
bilateral atelectasis, a previous rib fracture and elevated 
left hemidiaphragm.  The examiner opined that the veteran's 
COPD was not etiologically related to his military service or 
his diabetes.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

After careful review of the evidentiary record, the Board 
finds that the veteran's respiratory disease is not shown to 
be causally related to his service-connected diabetes 
mellitus.  Without medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability, the claim of secondary service 
connection must be denied.  

After careful review of the veteran's service medical records 
the Board notes that the veteran was not treated for or 
diagnosed with a respiratory disorder during service.  Though 
the veteran's VA treatment records revealed treatment for 
COPD there was no medical evidence relating it to his 
service-connected diabetes mellitus. 

Given these facts, the Board finds that service connection 
for respiratory disease secondary to service-connected 
diabetes mellitus must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for gout as secondary to the service-
connected diabetes mellitus is denied.  

Service connection for a respiratory disorder, claimed as 
shortness of breath, as secondary to the service-connected 
diabetes mellitus is denied.  



REMAND

The veteran asserts that his cardiovascular disease is 
secondary to his service-connected diabetes mellitus.  

After careful review of the veteran's VA treatment records 
the Board finds that the veteran has undergone treatment for 
hypertension and coronary artery disease.  In addition, the 
veteran's VA treatment records show that the veteran is 
currently on medication for hypertension. 

The veteran had a VA medical examination in August 2007 and 
after review of the claims file the examiner stated that the 
veteran did not have active cardiovascular disease.  

However, the Board finds that the examiner did not take into 
consideration the veteran's current hypertension and coronary 
artery disease.  Therefore, the RO should schedule the 
veteran for a VA examination in order to obtain definitive 
medical opinion as to whether it is as least as likely as not 
that the veteran's cardiovascular disease, to include 
hypertension and coronary artery disease,  is secondary to or 
aggravated by his service-connected diabetes mellitus.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, the RO 
should also give the veteran opportunity to present 
additional evidence to support his claim.  The RO should also 
obtain any indicated VA treatment reports.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.   The veteran should be scheduled for 
a VA medical examination to ascertain the 
nature and likely etiology of the 
veteran's cardiovascular disease.  The 
entire claims file must be made available 
to the examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran's cardiovascular 
disability, to include his hypertension 
and coronary artery disease, is caused OR 
aggravated by the veteran's service-
connected diabetes mellitus. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


